UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BRENDA WILLIAMS,

                                       Plaintiff,                       1:18-cv-0349 (BKS/CFH)

v.

WILLIAM NORRIS, Narcotic C.R.U.—
Badge #2468, et al.,

                                       Defendants.


Appearances:

For Plaintiff:
Brenda Williams, pro se
Albany, NY 12209

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Presently before the Court is a Report-Recommendation by United States Magistrate

Judge Christian F. Hummel issued on April 5, 2019, following his review of Plaintiff’s Second

Amended Complaint under 28 U.S.C. § 1915(e)(2)(B). (Dkt. No. 15). Magistrate Judge Hummel

recommended: (1) that Plaintiff’s Proposed Second Amended Complaint, (Dkt. No. 12), be

accepted for filing as the operative pleading in this action; (2) that all claims against the City of

Albany and Albany County Police Department be deemed stricken from the Second Amended

Complaint because Plaintiff failed to cure the defects identified by the Court as to the claims

against these defendants, and that these claims be dismissed with prejudice and without leave to

amend; (3) that Plaintiff’s Fourth Amendment false arrest claim proceed; (4) that Plaintiff’s

Second Amended Complaint be read as setting forth claims for Fourth Amendment excessive

property damage and property seizure, and that such claims be permitted to proceed pursuant to
this Court’s earlier Orders, (Dkt. Nos. 4, 5, 11, 14); (5) that Plaintiff not be permitted to further

amend the complaint without first requesting leave of the Court, and should Plaintiff file an

amended complaint without leave, such filing be deemed stricken from the docket; and (6) that

the remaining claims are limited to: (i) Fourth Amendment excessive property damage relating to

plaintiff’s personal property, (ii) Fourteenth Amendment excessive force relating to defendant

Gavigan pointing a gun at Plaintiff’s head, (iii) Fourth Amendment illegal search, (iv) Fourth

Amendment false arrest, and (v) Fourth Amendment illegal seizure relating to failure to return

Plaintiff’s personal property, and that all other claims be deemed stricken pursuant to this

Court’s earlier orders and the failure to cure defects identified therein, (Dkt. Nos. 4, 5, 11, 14).

           Magistrate Judge Hummel advised the parties that under 28 U.S.C. § 636(b)(1), they had

fourteen days within which to file written objections to the report, and that the failure to object to

the report within fourteen days would preclude appellate review. (Dkt. No. 15, at 12–13).

           As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

           For these reasons, it is

           ORDERED that the Report-Recommendation, (Dkt. No. 15), is ADOPTED in its

entirety; and it is further

           ORDERED that plaintiff’s Proposed Second Amended Complaint, (Dkt. No. 12), is

accepted for filing and is the operative pleading in this action 1; and it is further


1
    The Clerk is directed to amend the docket to refer to this filing as the Second Amended Complaint.



                                                           2
        ORDERED that all claims against the City of Albany and Albany County Police

Department are deemed stricken from the Second Amended Complaint because Plaintiff has

failed to cure the defects identified by the Court as to the claims against these defendants, and

that these claims are DISMISSED from this action with prejudice and without leave to amend;

and it is further

        ORDERED that plaintiff’s Second Amended Complaint be read as setting forth claims

for Fourth Amendment excessive property damage and property seizure, and that such claims

will proceed; and it is further

        ORDERED that the Second Amended Complaint be served upon Defendants, and that

the remaining claims are limited to: (1) Fourth Amendment excessive property damage relating

to Plaintiff’s personal property, (2) Fourteenth Amendment excessive force relating to defendant

Gavigan pointing a gun at Plaintiff’s head, (3) Fourth Amendment illegal search, (4) Fourth

Amendment false arrest, and (5) Fourth Amendment illegal seizure relating to failure to return

Plaintiff’s personal property, excluding property not belonging to Plaintiff; and that all other

claims are deemed STRICKEN pursuant to this Court’s earlier orders and the failure to cure

defects identified in those orders; and it is further

        ORDERED that Plaintiff is not permitted to further amend the complaint without first

requesting leave of the Court, and if plaintiff files an amended complaint without leave, the filing

will be deemed stricken from the docket; and it is further

        ORDERED that the Clerk of the Court promptly return the case to the Magistrate Judge

for service of summonses and complaint on the remaining Defendants by the United States

Marshals pursuant to N.D.N.Y. Local Rule 5.1(g); and it is further




                                                   3
       ORDERED that the Clerk serve a copy of this Order upon the Plaintiff in accordance

with the Local Rules.

       IT IS SO ORDERED.




Dated: May 30, 2019
       Syracuse, New York




                                             4
